Opinion by
Judge Crumlish, Jr.,
The present appeal concerns the propriety of the, trial judge’s order directing the Estate of John C. Kunkel, Appellant, to file a remittitur or suffer the, granting of the County of Dauphin’s, Appellee, motion for a new trial.
This controversy arose when Appellee filed a Declaration of Taking involving, inter alia, land owned by Appellant. Appellant, dissatisfied with the award of the Board of View, appealed to the, Court of Common Pleas of Dauphin County. After expert testimony from both sides, the court, jury and counsel viewed the property. The jury then rendered a verdict in favor of Appellant in the amount of $63,000.00. After a motion for a new trial was filed by Appellee, the trial judge ordered a remittitur or a new trial. Judge Lipsitt has most ably presented both the facts and the law in his opinion below, and for these reasons, we adopt his opinion, which can be found at: 98 Dauphin 71 (1976).
Affirmed.
Order
And Now, this 18th day of October, 1976, the order of the Court of Common Pleas of Dauphin County is hereby affirmed.